Citation Nr: 1232651	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for arthritis of the lumbosacral spine due to multiple hip surgeries.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel

INTRODUCTION

The Veteran had active service from August 1963 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in November 2010.  A transcript of the hearing has been associated with the claims file.

In January 2011, the Board denied entitlement to compensation under 38 U.S.C. § 1151.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court vacated and remanded this matter pursuant to a Joint Motion for Remand (JMR) for further action.

In December 2011, the Board sought an expert opinion from a neurosurgeon concerning this matter; however, the neurosurgeon was unable to provide the requested opinion.  In March 2012, the Board sent the Veteran's claims file to an orthopedic surgeon for an expert opinion.  The opinion was received in May 2012, a copy of which was sent to the Veteran for review.  He was provided 60 days to submit additional evidence in support of his claim.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's arthritis of the lumbosacral spine was not caused by VA treatment of the hip and was not otherwise proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.
CONCLUSION OF LAW

The criteria for establishing entitlement to compensation benefits for additional disability claimed to be the result of treatment at a VAMC are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 1151, compensation benefits are available in certain instances for disability which is the result of VA treatment, as follows:

Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each body part involved or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish causation.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, the veteran must show that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In this case, the Veteran claims that his arthritis of the lumbosacral spine is the result of his multiple hip surgeries performed by VA facilities.  Evidence shows that the Veteran had an open reduction and internal fixation of the right hip in December 2004.  Consent was obtained.  The evidence fails to indicate negligence, carelessness, employment of unskilled professionals, or errors in judgment or similar instance of fault in furnishing the surgical treatment occurred during the procedure.

A January 3, 2006 VA outpatient treatment record shows that the Veteran had a mild anterior wedge deformity of the T8 vertebrae and a moderate compression fracture deformity of L1.  The record does not indicate that the abnormalities are related to the first hip surgery.

On January 30, 2006, the Veteran underwent removal of the right hip hardware installed in 2004 due to persistent right hip pain.  Consent was obtained.  Again, the evidence fails to indicate negligence, carelessness, employment of unskilled professionals, or errors in judgment or similar instance of fault in furnishing the surgical treatment occurred during the procedure.

A September 2006 bone scan from private provider B.C.H. shows normal lumbar vertebrae, a finding contrary to the January 3, 2006 VA treatment record which shows T8 and L1 deformities.

A November 2006 VA treatment record states that the Veteran had a moderate compression fracture at L1.  The record does not indicate that the abnormality is related to the hip surgeries.

In February 2007, the Veteran underwent a total right hip arthroscopy.  Again, consent was obtained and the records show no negligence, carelessness, employment of unskilled professionals, or errors in judgment or similar instance of fault in furnishing the surgical treatment occurred during the procedure.

An August 2007 VA treatment record states that the Veteran has suffered low back pain since his third surgery in February 2007.  The pain was localized to the L5-S1 area.  The diagnosis was degenerative joint disease of the lumbosacral spine.  The accompanying x-ray report revealed degenerative change of the lumbar spine, worse at L5-S1 as well as mild to moderate compression of L1 and mild compression of L4, noted as probably old.  The etiology was not indicated.

Private treatment records from B.C.H. fail to indicate a correlation between the hip surgeries and arthritis of the lumbosacral spine.

During his hearing before the Board, the Veteran stated that he did not have arthritis of the spine prior to his surgeries.  He said his first hip surgery was performed in December 2004 and that six months later, his hip began to swell, resulting in the January 2006 surgery to remove the pin that was placed in the hip in 2004.  He said that he had a third surgery in 2007 to replace the hip after which his low back pain started.  

Upon inquiry he was told that his back problems were caused by a combination of the surgeries and prior problems.  He also testified that no doctor has told him that his back condition is the result of carelessness, negligence or error associated with the hip surgeries.

In December 2011, the Board sent the Veteran's claims file to a neurosurgeon and asked that an opinion be provided indicating whether VA care, to include surgeries, caused the Veteran's arthritis of the lumbosacral spine.  The neurosurgeon was unable to provide the requested opinion.  In March 2012, the Board sent the Veteran's claims file to an orthopedic surgeon and asked for an opinion indicating whether VA care caused the Veteran's arthritis.  The opinion was received in May 2012, a copy of which was sent to the Veteran for review.  The May 2012 correspondence summarizes the Veteran's surgical history and the examiner specifically noted the that the initial surgery was due to a fall in December 2004.  The fall caused a right hip intertrochanteric fracture which required open reduction, internal fixation using a sliding hip screw with a four-hole side plate.  Based on the examiner's review of the records, he found no unusual events or complications during surgery.

The examiner noted the Veteran's subsequent pain and the eventual development of a non-union of the hip.  The hip hardware was removed in January 2006.  The examiner was not sure whether the surgery was performed as part of a planned staged procedure in preparation for a total hip replacement/arthroplasty, or whether it was thought that the retained hardware was causing symptoms and that removal might improve the Veteran's pain.  Subsequently, the Veteran had continued significant pain which led to a total right hip arthroplasty in February 2007.  The expert also noted the August 2007 x-rays as discussed above.

In the opinion, the expert stated that it is highly unlikely that VA care of the Veteran's hip injury, to include surgeries, caused arthritis of his lumbosacral spine, providing highly probatative evidence against this claim.  The expert explained that arthritis or spondylosis is a degenerative process and is universally found in people as they get older.  Although impairment, stiffness, and dysfunction of the hip joint may aggravate symptoms related to the back, there is no direct causal relationship between the hip fracture and surgeries and his lumbosacral arthritis.  Based on his review of the paper chart, the expert could find no indication or evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing care or treatment.  He found that the degree of care exercised by VA regarding the hip injury was reasonable and appropriate and stated that surgical fixation is the standard treatment for a displaced intertrochanteric hip fracture.  For a fracture that progresses to nonunion despite fixation, a total hip arthroplasty is a reasonable option.

The expert could not comment for sure about whether the Veteran gave consent for the procedures but assumes that the consent forms were obtained.  At the least, he did not notice any indication that lack of informed consent may have been a problem.  Finally, he stated that lumbosacral arthritis is not a reasonably foreseeable result of VA care and that it may be argued that the arthritis may be a reasonably foreseeable result of life or the aging process.

It is important for the Veteran to understand that the fact that he has arthritis at this time does not provide a basis to grant his claim.  Simply because the Veteran did not have arthritis prior to the surgery, and does now, in no way indicates some form of causal connection.  As noted above, for the grant of § 1151 benefits, there must be (1) disability/additional disability, (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

Here, the Veteran has a current disability, arthritis of the spine, which was discovered after his third hip surgery.  Unfortunately, the preponderance of the evidence fails to support a causal link between VA care and arthritis and provides highly probative evidence against such a finding.  Specifically, the May 2012 expert found no direct causal relationship between the Veteran's hip fracture and resulting surgeries and his arthritis.  While he found that dysfunction of the hip joint might aggravate his arthritis, he did not indicate that VA treatment of the hip aggravated the lumbosacral arthritis.  Thus, without an additional disability caused by VA hospital care, medical or surgical treatment, the Board finds that the Veteran does not have a qualifying disability eligible for compensation under 38 U.S.C.A. § 1151.  The medical evidence is overwhelming against the Veteran's theory of entitlement. 

Notably, the expert found no evidence of negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault in furnishing hospital care and found that VA's degree of care was reasonable and appropriate.  Even the Veteran himself testified that no doctor has told him that his back condition is the result of carelessness, negligence or error associated with the hip surgeries.  The expert's opinion is based on medical expertise and his review the claims file and is supported by rationale.  Finally, since he found no causal relationship between VA's treatment of the hip and the lumbosacral arthritis, the question of whether arthritis of the spine was a foreseeable residual of the hip surgeries is moot.

The Board has considered the Veteran's statements and arguments.  He argues that the September 2006 B.C.H. bone scan shows that the February 2007 hip surgery caused his arthritis.  Specifically, since the bone scan showed normal vertebrae before the third surgery and radiology reports indicate arthritis after the surgery, he concludes that the third surgery caused his arthritis.  However, January 2006, November 2006, and August 2007 VA records all show a compression fracture of L1, among other abnormalities.  The bone scan did not reveal the L1 compression fracture, which questions the thoroughness or validity of the bone scan as it is inconsistent with the VA radiology reports.  Consequently the Board finds the May 2012 expert opinion and VA treatment records more probative than the bone scan report.

Additionally, while the Veteran is competent to report symptoms as he perceives them through his senses; he is not competent to render a credible medical opinion regarding the etiology of his arthritis.  In Jandreau, the Federal Circuit provided an example stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical question such as a form of cancer.  492 F.3d at 1377, footnote 4.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.  Here, the relationship between the surgeries and the Veteran's arthritis of the spine is a complex question and not capable of lay observation.  While he has complained of pain since his surgeries, none of the treatment records indicate a causal relationship between the arthritis of the spine and VA care, to include hip surgeries.  The May 2012 expert specifically found no causal relationship between VA furnished care and the arthritis.  Merely showing treatment and then an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).  Without causation, benefits cannot be granted.  Thus, while the Veteran is competent to report symptomatology or events readily observed by laypersons, the complex question of etiology of lumbosacral arthritis is not capable of lay observation and as such, the Board finds that the Veteran is not competent to render an etiology opinion.  Such competent evidence has been provided by the medical personnel who have examined the Veteran and by the expert examiner who rendered a fully supported opinion in May 2012 after having reviewed the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to the Veteran's statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

For these reasons, the claim for compensation pursuant to 38 U.S.C.A. § 1151 must be denied.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran also submitted some copies of VA outpatient treatment records and private treatment records and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.

The Veteran's claims file was sent to an orthopedic surgeon for an expert opinion regarding causation of the arthritis of the lumbosacral spine.  In May 2012, the expert provided the requested opinion which was fully supported by rationale and has been deemed adequate for rating purposes.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Compensation under 38 U.S.C.A. § 1151 for arthritis of the lumbosacral spine is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


